Title: To James Madison from Charles Willson Peale, 21 May 1801
From: Peale, Charles Willson
To: Madison, James


Dear SirMuseum May 21st. 1801.
While offering to your acceptance the two enclosed Publications, I am prompted by my knowledge of your attachment to the Arts & Sciences, to intrude upon a few of your leisure moments.
I remember in an early stage of the Museum, your obliging recommendation to my attention of the works of Buffon; and since I have been obliged to gain a more critical knowledge of Natural history, his writings have been of infinite use to me—his Plates, especially have enabled me to Identify many of the subjects of the Museum and my Lectures have been much enriched by the brilliancy of his Language; but as they were delivered with a view of Instruction, I have been obliged to censure his hasty errors on the subjects of this Country, and while giving Lessons on the science of nature, it was a duty incumbant on me to expose some of his flights of fancy where he irreverently treated the Creator in his description of the Creature whose form chanced not to accord with his Idea’s of beauty, intelligence, capasity of enjoyment, or utility in Creation.
The descriptions of the subjects of nature afford charming models to moralize on, and if managed with Judgement may help to mend the manners of men.
I am still progressing to bring the Museum into good arangement, and the articles have already encreased in such a degree, that I can find no more room for the display of them. Yet my labours shall continue with the same or rather with encreased ardour, as I know the importance of the Museum will be more and more felt, and in the end, I contemplate the public will feel an Intrest in providing a building fit to receive it.
My Son Rembrandt, some time past, wrote a letter to the President, in which he intimated a wish to be employed in some public office, he did not then know, that the heads of the departments, appointed their own Clerks. He has merit as an artist, yet does not meet with the encouragement he deserves. His other talents equal those for painting, any of which might be valuable if exercised, but he is modest!
As he wishes to be employed in any way for which his talents fit him, at least untill his favorite art shall meet with that species of encouragement which, as have happened in Europe, our Country one day or other may offer.
Perhaps you may have an opportunity of serving a young Man of Integrity, in which case you would oblige both him and me.
I am anxious to discover from the most respectable sources whether any and what expectations may be indulged of the Museum ever being taken under Public patronage. This, as it has been my grand Ultimatim, has occupied much of my thoughts; and I am convinced that a vast deal may be done in a permanent way with but a trifling expence—no needlessly expensive building and a small fund.
If from your more serious occupations, a few leisure moments procure me the pleasure of hearing from you at any time, will be a great gratification to Dear Sir your friend
C W Peale.
 

   
   RC, partial draft (PPAmP).



   
   Perhaps Peale enclosed his Introduction to a Course of Lectures on Natural History … (Philadelphia, 1800; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 38203) and Discourse Introductory to a Course of Lectures on the Science of Nature (Philadelphia, 1800; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 38204).



   
   Peale had established his Philadelphia Museum in 1784 and counted Jefferson and JM among the earliest members of its Board of Visitors. In 1801 Peale hoped that the Jefferson administration would extend federal aid to the museum (Charles Coleman Sellers, Mr. Peale’s Museum: Charles Willson Peale and the First Popular Museum of Natural Science and Art [New York, 1980], pp. 57–58, 113).



   
   For JM’s interest in the works of the comte de Buffon, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 9:29–46.



   
   Rembrandt Peale trained as a portrait painter under his father and between 1796 and 1799 managed, with his brother Raphael, a Baltimore museum of art and natural history. In 1801 he was assisting his father in Philadelphia as a naturalist.


